     Case 1:16-cv-11616-NMG Document 105 Filed 12/20/18 Page 1 of 10



                    United States District Court
                      District of Massachusetts


                                 )
Coastal Marine Management, LLC   )
d/b/a Boston Harbor Shipyard and )
Marina,                          )
                                 )
          Plaintiff,             )
                                 )        Civil Action No.
          v.                     )        16-11616-NMG
                                 )
Additional Return, LLC,          )
                                 )
          Intervenor.            )
                                 )
                                 )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises out of a dispute over custodia legis

expenses that Boston Harbor Shipyard and Marina has incurred as

the custodian of an abandoned vessel under foreclosure.         The

plaintiff is seeking to enforce an award of custodia legis

expenses and claims that it is 1) entitled to the proceeds of

the sale of the vessel and 2) that one of the mortgagees,

Additional Return, LLC (“Additional Return” or “the intervenor”)

is required to pay its pro rata share of expenses as an

intervenor in this case.




                                 - 1 -
     Case 1:16-cv-11616-NMG Document 105 Filed 12/20/18 Page 2 of 10



I.   Background

     In 2008, the purported owners of an abandoned vessel moored

at Boston Harbor Shipyard and Marina (“the Shipyard” or “the

plaintiff”) failed to make payments to the Shipyard for the

storage of the vessel and related fees.       In August, 2016, the

Shipyard filed a complaint against the owners of the vessel for

1) enforcement of its maritime lien for necessaries against the

subject vessel and 2) breach of maritime contract.         That month,

the United States Marshals served an in rem warrant on the

vessel and arrested it.    This Court subsequently appointed the

Shipyard as custodian of the vessel and, on August 16, 2016

(Docket No. 9), ordered that expenses incurred by the Shipyard

as custodian would be subject to the following provisions:

     all reasonable expenditures which may be incurred by BHS as
     substitute custodian, or any party advancing funds to BHS
     as substitute custodian, in safekeeping or maintaining the
     vessel while she is in custodia legis, shall be deemed
     administrative expenses and the first charge on the
     [v]essel herein, to [be] paid prior to the release of the
     [v]essel or distribution of the proceeds of its sale;

     any intervenor shall owe debt to any party that has
     previously advanced funds to cover the expenses of the
     United States Marshals Service and/or substitute custodian,
     enforceable on motion, consisting of the intervenor’s share
     of such fees and expenses in the proportion that the
     intervenor’s claim bears to the sum of all claims.

     Following that order, Additional Return filed a statement

of claim or interest with respect to the vessel for $430,000

(Docket No. 33).   Additional Return submitted that it was filing


                                 - 2 -
       Case 1:16-cv-11616-NMG Document 105 Filed 12/20/18 Page 3 of 10



the claim to inform the Court that 1) it had a duly perfected

mortgage on the vessel, 2) it had no intention of waiving its

rights and 3) it did not agree to contribute to payment of fees

or expenses incurred by the plaintiff.         Additional Return

further noted that it was not seeking to foreclose its mortgage

on the vessel at that time.

       In January, 2017, the Shipyard moved for interlocutory sale

of the vessel and for the right to credit bid up to the amount

of the indebtedness of the vessel at such sale.          Additional

Return filed an objection to the sale, whereupon this Court

entered an order that allowed plaintiff’s motion for

interlocutory sale but, at the same time, 1) required an

appraisal of the vessel prior to the sale and 2) instructed

Additional Return to show cause why the Court should not dismiss

its claim of interest in the vessel.        Shortly thereafter, in its

response, Additional Return asserted that it did not need to

intervene in this matter to have standing to object to the sale

but then, in a separate pleading on the same day, moved to

intervene, provisionally, so that it would have standing to

object to the interlocutory sale of the vessel (See Docket No.

66).

       After the initial sale of the vessel, this Court held a

confirmation hearing with respect to the sale during which it

allowed Additional Return’s motion to intervene on condition

                                   - 3 -
      Case 1:16-cv-11616-NMG Document 105 Filed 12/20/18 Page 4 of 10



that the mortgagee share in the custodia legis expenses (See

Docket No. 78 and transcript from the hearing).         Despite

receiving notice of the hearing, counsel for Additional Return

did not appear nor did it object to the Court’s subsequent

ruling.

      Within one week of the confirmation hearing, the plaintiff

filed an emergency motion to reopen the sale at foreclosure

because a third party had filed an upset bid on the vessel.

This Court allowed that motion but spelled out in detail the

procedure to be followed with respect to the re-sale (See Docket

No. 86).   The vessel was eventually sold for $100,000 and the

proceeds of the sale, less the costs incurred by the U.S.

Marshals, is currently held in escrow by the Court ($98,391.90).

      Following the final sale of the vessel, the plaintiff filed

a motion for the disbursement of sale proceeds and apportionment

of custodia legis expenses, which is pending before this Court.

II.   Legal Analysis

  A. Legal Standard

      Expenses incurred with respect to custodia legis are

afforded administrative priority because they are necessary to

preserve the res. See The Poznan, 274 U.S. 117, 121 (1927).

Interested parties, including the preferred ship mortgagee, were

clearly informed about that priority when this Court authorized



                                  - 4 -
     Case 1:16-cv-11616-NMG Document 105 Filed 12/20/18 Page 5 of 10



the initial sale of the subject vessel in August, 2017 (See

Docket No. 59).

     To be entitled to an award of custodia legis expenses after

a pending sale of a vessel, however, the custodian must show

that the expenses incurred were “upon the authority of the court

or its officer” and were for the “common benefit of those

interested in a fund administered by the court”. The Poznan, 274

U.S. at 121.

  B. Motion for Disbursement of Sale Proceeds and for Order
     Apportioning Custodia Legis Expenses Amongst Plaintiff and
     Intervening Parties

     The Shipyard, in its motion for disbursement 1) proffers

evidence of its custodia legis expenses for which it seeks

reimbursement from the proceeds of the vessel sale and 2) seeks

entry of judgment against the mortgagee-intervenor for expenses

incurred as custodian.

     1. Expenses Incurred for the Common Benefit and Upon the
        Authority of the Court or the United States Marshals
        Service

     The Shipyard submits that all of the charges claimed as

substitute custodian were for the common benefit of all claimed

lienholders and incurred upon the authority of the Court or the

United States Marshals Service for the District of

Massachusetts.    The plaintiff claims the right to be reimbursed

for the following expenses:



                                 - 5 -
     Case 1:16-cv-11616-NMG Document 105 Filed 12/20/18 Page 6 of 10



     1) insurance premiums to cover the vessel as required by
     the United States Marshals Service ($4,700);

     2) cost of appraisal by a licensed appraiser, Surveyor
     Collyer ($823.50);

     3) labor and material for dock lines for the vessel ($3,145
     and $2,500);

     4) towing services ($2,500);

     5) fees to the United States Marshals Service to arrest the
     vessel ($4,300);

     6) advertising the foreclosure sale of the vessel
     ($4,165.20);

     7) second towing of the vessel to ensure adequate
     monitoring ($2,860);

     8) wharfage, storage and safekeeping of the vessel for
     approximately 36 months pursuant to the customary rate in
     Boston Harbor until the sale of the vessel ($282,100); and

     9) daily walkthrough and inspection of the vessel to ensure
     its safekeeping, seaworthiness and security ($35,154).

     The total custodia legis expenses amount to $342,247.70.

     In its “objection” to the plaintiff’s motion, Additional

Return does not specifically dispute any of the alleged expenses

incurred but implies generally that they are excessive.         The

plaintiff responds that because Additional Return has not

specifically objected to the plaintiff receiving the proceeds

currently held in escrow ($98,391.90), those proceeds should be

promptly awarded to the plaintiff.

     Although the Court agrees with the mortgagee that some of

the expenses claimed appear to be excessive, because 1) no party


                                 - 6 -
     Case 1:16-cv-11616-NMG Document 105 Filed 12/20/18 Page 7 of 10



has objected to specific expenses, 2) no party has objected to

the award of proceeds from the sale of the vessel to the

plaintiff and 3) plaintiff has demonstrated that it has incurred

expenses as custodian for the benefit of claimed lienholders at

least equal to the funds held in escrow, this Court will allow

plaintiff’s motion with respect to the award of sale proceeds.

     2. Apportionment of Custodia Legis Expenses

     In addition to being awarded sale proceeds from the vessel,

the Shipyard seeks to recover the remaining custodia legis

expenses of approximately $243,000 from the other plaintiff

intervenors. 1   All intervenors other than Additional Return have

apparently settled with the plaintiff.

     The Shipyard avers that, pursuant to this Court’s prior

order, any intervenor, including Additional Return, must

contribute its pro rata share of custodia legis expenses.          In

support of this claim, the Shipyard cites Additional Return’s

motion to intervene and this Court’s allowance of that motion.

Based on Additional Return’s status as an intervenor, the

Shipyard submits that its pro rata share of custodia legis

expenses is 26.6%, i.e., the ratio between Additional Return’s

unpaid mortgage ($430,000) and the total lien claims against the




1 This figure represents the total custodia legis fees allegedly
incurred (approximately $342,000) less the proceeds of the sale
(approximately $98,000).
                                 - 7 -
     Case 1:16-cv-11616-NMG Document 105 Filed 12/20/18 Page 8 of 10



vessel (approximately $1.6 million).      The computed percentage of

Additional Return’s custodia legis expenses is approximately

$64,000.

     Additional Return contends that there is no justification

for requiring the mortgagee to pay any portion of custodial

expenses.   It argues that it filed its initial claim in this

case simply to inform the Court that it had not sought to

foreclose on the mortgage but that it was entitled to a priority

position as the holder of several mortgages on the vessel.             It

further contends that the Shipyard asserted that the mortgagee

was obligated to appear or the mortgage would become void.

     Moreover, Additional Return submits that it filed its

motion to intervene only provisionally in the event that the

Court rejected its standing to object to the interlocutory sale

absent its intervention.    Additional Return maintains that the

Court never ruled on its motion to intervene and that at the

time it raised its objections to the sale, it believed there was

a likelihood that net proceeds would be available to

lienholders.

     Admiralty law provides that an arresting plaintiff and all

other intervening plaintiffs are to share in the costs of

maintaining the res until resolution of the case, even when the

proceeds of the sale do not exceed the custodia legis expenses.

Lubricantes Venoco, Int’l, C.A. v. M/V NEVERIS, 60 F. App’x 835,

                                 - 8 -
     Case 1:16-cv-11616-NMG Document 105 Filed 12/20/18 Page 9 of 10



842 (1st Cir. 2003); see also Forsht Associates, Inc. v.

Transamerican ICS, Inc., 821 F.2d 1556, 1561 (11th Cir. 1987)

(holding that it is inconceivable that the first party to arrest

a vessel should thereby become wholly liable for the

administrative expense of maintaining it); Beauregard, Inc. v.

Sword Servs., LLC, 107 F.3d 351, 353 (5th Cir. 1997) (holding

that even when a single litigant advances the cost of

maintenance, all claimants are eventually required to share in

such cost).

     During an October, 2017, hearing at which counsel for

Additional Return did not appear, this Court allowed its motion

to intervene on the condition that Additional Return share the

custodia legis fees pursuant to the terms of this Court’s prior

order.   While this Court acknowledges the apparent ambush of the

plaintiff in seeking to enforce Additional Return’s motion to

intervene knowing full well that the proceeds of the sale would

not likely cover its custodia legis expenses, Additional Return

failed to object to its status as an intervenor after this Court

entered its order and after the sale was finalized.         As such,

Additional Return, as an intervenor, is subject to this Court’s

initial order concerning the pro rata sharing of custodia legis

expenses.




                                 - 9 -
    Case 1:16-cv-11616-NMG Document 105 Filed 12/20/18 Page 10 of 10



                                 ORDER

     Plaintiff’s motion for disbursement of sale proceeds and

for order apportioning custodia legis expenses amongst the

plaintiff and intervening parties (Docket No. 98) is ALLOWED.



So ordered.


                                         _/s/ Nathaniel M. Gorton____
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated December 20, 2018




                                - 10 -
